Citation Nr: 0023154	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Restoration of a disability evaluation of 30 percent for 
post-operative residuals of a left knee injury, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1990. He also served on active duty for training from 
November 1986 to March 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the evaluation of 
complete anterior cruciate ligament tear, left knee, with 
left common peroneal nerve neurapraxia, posterior cruciate 
ligament laxity, and complete tear of the posterior lateral 
complex, from 30 percent disabling to 20 percent disabling.  
This case was remanded by the Board in April 1999 for further 
development.


REMAND

The veteran has indicated his disagreement with the reduction 
of the evaluation for his left knee disability from 30 
percent to 20 percent.  He and his representative have also 
claimed that a separate disability evaluation is warranted 
for arthritis under VAOPGCPREC 23-97.

As noted in the April 1999 remand, the medical evidence of 
record shows that there are significant post-operative 
residuals of the left knee injury.  There is X-ray evidence 
of arthritis in the knee with reports of pain on motion; some 
level of instability of the knee; and neurological impairment 
of the knee.  Currently, it appears that the veteran is being 
compensated solely for the instability symptomatology, as the 
January 1997 rating decision addressed only the criteria 
under Diagnostic Code 5257 for impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See also 38 C.F.R. 
§ 4.14 (1999). 

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of April 
1999.  In part, the remand requested that the RO to 
"consider whether separate evaluations are warranted for 
arthritis (under VAGOPREC 23-97) and for neurological 
involvement (according to Esteban, supra)."  It does not 
appear, after review of the February 2000 statement of the 
case, that the RO considered separate evaluations for 
arthritis or neurological involvement.  The Board concludes 
that the appellant would be prejudiced by appellate review of 
his claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board is responsible for entering the final decision on 
behalf of the Secretary of the VA in claims for entitlement 
to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as 
such, remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See e.g. Stegall v. 
West, 11 Vet. App. 268 (1998).  In Stegall, the Court vacated 
and remanded a Board decision because it failed to ensure 
that the RO achieved full compliance with specific 
instructions contained in a Board remand.  Accordingly, the 
RO must consider the separate disability evaluations in 
compliance with the requirements set forth in Instruction #3 
of the Board's April 1999 remand. 

Further, it appears from a review of the record that the 
veteran has not been provided the law regarding restoration.  
38 C.F.R. § 3.344(c) (1999).  He must be provided with a 
supplemental statement of the case (SSOC) to include full and 
current reference and citation to, as well as consideration 
of, the law and regulations governing restoration.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected postoperative 
residuals of a left knee injury that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  Any 
such records should then be associated 
with the claims folder.

2.  Then the RO should readjudicate the 
veteran's claim in light of all the 
evidence which is now of record, in order 
to determine:

a.  Whether restoration of a 30 
percent evaluation is warranted for 
the left knee disability with 
consideration of 38 C.F.R. 
§ 3.344(c) ; and

b.  Whether a separate evaluation is 
warranted for arthritis, with 
consideration of VAOPGCPREC 23-97 
and Esteban v. Brown, 6 Vet. App. 
259 (1994); and

c.  Whether a separate evaluation is 
warranted for neurological 
involvement with consideration of 
Esteban v. Brown, 6 Vet. App. 259 
(1994). 

If any decision remains adverse to the veteran, the RO should 
provide the veteran and his representative with an SSOC which 
addresses all of the pertinent regulations along with an 
appropriate amount of time to respond thereto.  This case 
should thereafter be returned to the Board for further 
action, as appropriate.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




